DETAILED ACTION
Claims 1-9 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
INVOKED
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a connection element” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
NOT INVOKED DESPITE PRESENCE
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“A stand element” in claim 1, because “stand” is structurally descriptive.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2011/0268586) in view of Lund (US 8657588) in view of McCoy (US 4530646).
Regarding claim 1, Rogers discloses a gas compressor unit (fig 1, compressor 40, par 0032) for oil wells (oil production, par 0032), the gas compressor unit comprising: a liquid separator (fig 4 separator 120, par 0038) having a first end connected to the suction branch port (the outlet side of the oil-field separator which is connected to the compressor 40, par 0039) and a second end (the inlet side of the oil-field separator which is facing the well head 12, par 0030) connected to a suction hose (gas line 90, par 0033); and a gas venting tube (vent 126, par 0038; implicitly the vent includes a tube in order to divert/convey the phase materials into the separate storage tanks or treatment processes as explained in par 0038) connected to security valves (valve 126, par 0038) and between the liquid separator and the discharge branch port (fig 4, vent 126 is between the inlet of separator 120 and the discharge of compressor 40).  Rogers does not disclose a base; a stand element in the base; a rotary drive motor 
Lund discloses a gas compressor unit (compressor, abstract), the gas compressor unit comprising: a base (fig 28, lower end of frame 822, c 36 l 40); a stand element (frame 822, c 36 l 40) in the base; a rotary drive motor (motor 901, c 36 l 46) mounted in an upper end of the stand element (upper end of frame 822, c 36 l 40); an output rotary shaft (fig 31, common drive shaft 908, c 36 l 66) of said rotary drive motor; a connecting rod (fig 31, offset arms 902, 903, c 35 l 65) having an end affixed to said output rotary shaft to rotate with the output rotary shaft (c 35 l 65), and an opposite end (ends of offset arms 902, 903 that connect to blocks 906, 907, c 35 l 67) including a first bearing (fig 30, bearings 904, 905, c 35 l 66); a connection element (blocks 906, 907, c 35 l 67) rotatably connected to said opposite end of the connecting rod through the first bearing; at least one compressor cylinder (cylinder 733, 773, c 33 l 59) having a first end (top end) and a second end (bottom end), with the second end pivotally connected to a support fixed in the base (fig 28, pin 839, c 36 l 22 ), and a … piston (fig 1-8, double acting pistons 150, of piston cylinder units, 140, 170, c 27,  l 13, 49) having a driving shaft 
 McCoy teaches an analogous double acting reciprocating pump (abstract) with a double acting piston (fig 1, piston 46, c 3 l 12) a valves framework (fig 1, inlet pipe 102 and outlet pipe 104, c 4 l 45-46) affixed to the base, the valves framework having a first framework port (inlet pipe 102 connected to hose 106, c 4 l 54) connected by a first flexible conduit (hose 106, c 4 l 54) to the first gas inlet/outlet port of the compressor cylinder and a second framework port (outlet pipe 104 and hose 112, c 4 l 56-57) connected by a second flexible conduit (hose 112, c 4 l 57) to the second gas inlet/outlet port of the compressor cylinder, a discharge branch (outlet pipe 104, c 4 l 45-46) and a suction branch (inlet pipe 102, c 4 l 45-46), the discharge branch having a pair of discharge check valves (two check valve outlet pipe 104, c 4 l 51-52) and a discharge branch port (outlet pipe 104 includes check valves, implicitly those valves are at the top of the cylinder and the bottom of the cylinder, c 4 l 51-52) between the discharge check valves, the suction branch having a pair of suction check (two check valve on inlet pipe 102, c 4 l 49-50) valves and a suction branch port between the suction check valves (inlet pipe 102 includes check valves, implicitly those valves are at the top of the cylinder and the bottom of the cylinder, c 4 l 49-50).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the valved piston of Rogers in view of Lund with the solid piston of McCoy; and to incorporate the double acting inlet and outlet piping arrangement of McCoy into inlet and outlet arrangement of Rogers in view of Lund for the expected result of enabling the reciprocating pump of Lund as a double acting single stage pump thereby achieving a higher flow rate than the double acting multi-stage pump of Rogers in view of Lund.

Regarding claim 2, Lund teaches the gas compressor unit of claim 1, wherein said second end of the compressor cylinder has a lower arm (Lund fig 9, coupling 132, c 13 l 35-36) provided with a second bearing to pivot around a shaft (shaft 128, c 13 l 38) in the support that is stationary affixed to the base (c 13 l 35-38). 
Regarding claim 7, Rogers in view of Lund in view of McCoy teaches the gas compressor unit of claim 1, wherein the discharge check valves and the suction check valves are unidirectional check valves (McCoy, the pair of check valves on inlet and outlet, are implicitly unidirectional because of the arrangement of piping because two connections to each side of the cylinder implies a single unidirectional inlet and a single unidirectional outlet to each side of the cylinder, c 4 l 49-52). 
Regarding claim 8, Lund discloses the gas compressor unit of claim 1, wherein said rotary drive motor is an electric motor (fig 28, 29, motor is brushless DC motor 901, c 36 l 39). 
Regarding claim 9, Lund discloses the gas compressor unit of claim 1, wherein said rotary drive motor is connected to a motor gear reducer (motor may employ indirect drive for gearing the motor, c 36 l 52-53).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Lund in view of McCoy in view of Talton (US 9,588,523).
Regarding claim 3, Rogers in view of Lund in view of McCoy teaches the gas compressor unit of claim 1. Rogers in view of Lund in view of McCoy does not teach wherein said rotary drive motor is connected to a pressure transmitter operatively connected to a pressure switch which in turn is operatively connectable to the well. Talton teaches an analogous oil well (compressors at well sites, c 4 l 57) and wherein said rotary drive motor (compressor motor is controlled by PLC 11 to manage pressure 
Regarding claim 4, Rogers in view of Lund in view of McCoy teaches the gas compressor unit of claim 1. Rogers in view of Lund in view of McCoy does not teach wherein a suction pressure sensor is connected to at least one of the liquid separator and the suction branch port.  Talton teaches an analogous oil well (compressors at well sites, c 4 l 57) wherein a suction pressure sensor (pressure sensor 24 located at the compressor inlet 12, c 4 l 2-3) is connected to at least one of the liquid separator and the suction branch port (sensor 24 is at the compressor inlet 12, id.). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the pressure sensor controlling the compressor motor of Talton into the system of Rogers in view of Lund in view of McCoy in order to operate the gas recovery system at a variety of operating conditions and rates (Talton, c 1 l 27).
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  Rogers in view of Lund in view of McCoy does not teach a second security valve connected between the gas venting tube and the discharge branch port. The structure is critical (it improves the security of installation, allows the venting of gas for unexpected rises, and corrects drawbacks relating to the movement of sensible parts, page 24 of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.